SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Commission File Number:333-125539 PETROSEARCH ENERGY CORPORATION (Exact name of small Business Issuer as specified in its charter) NEVADA 75-3129702 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1311 (Primary Standard Industrial Classification Code) 675 Bering Drive, Suite 200 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) (713) 961-9337 Issuer’s telephone number, including area code RICHARD D. DOLE CHIEF EXECUTIVE OFFICER AND PRESIDENT PETROSEARCH ENERGY CORPORATION 675 BERING DRIVE, SUITE 200 HOUSTON, TEXAS77057 Copies to: ROBERT D. AXELROD, ESQ. AXELROD, SMITH & KIRSHBAUM, P.C. 5300 MEMORIAL DRIVE, SUITE 700 HOUSTON, TEXAS77007 (713) 861-1996 Approximate Date of Commencement of Proposed Sale to the Public:From time to time after the effective date of this registration statement. Explanatory Notes Introduction On June 6, 2005, Petrosearch Energy Corporation (the “Registrant”) filed a registration statement on Form SB-2 (File Number 333-125539) to register an aggregate of 19,390,379 shares of the Registrant’s common stock for resale by certain selling stockholders (the “Registration Statement”) which became effective on September 7, 2005.On May 24, 2006, the Registrant filed Post-Effective No. 1 to the Registration Statement which became effective on June 8, 2006. De-registration The purpose of this post-effective amendment is to de-register any of the remaining shares of common stock that have been registered but remain unsold under the Registration Statement, as amended.The Registrant’s obligations to maintain the Registration Statement have terminated. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form SB-2 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, on the 17th day of July, 2007. PETROSEARCH ENERGY CORPORATION By /s/ Richard D. Dole Richard D. Dole President and Chief Executive Officer By /s/ David Collins David Collins Chief Financial Officer, Principal Accounting Officer and Chief Accounting Officer In accordance with the requirements of the Securities Act of 1933, this Registration Statement has been signed below by or on behalf of the following persons in the capacities and on the dates stated. Signature Title Date By /s/ Richard D. Dole President, Chief Executive Officer July 17, 2007 Richard D. Dole and Chairman of the Board By /s/ David Collins Chief Financial Officer July 17, 2007 David Collins Principal Financial Officer And Chief Accounting Officer By /s/Gerald Agranoff Director July 17, 2007 Gerald Agranoff By /s/ Richard Majeres Director July 17, 2007 Richard Majeres
